UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 07-01-2010 – 06-30-2011 Item 1.Proxy Voting Record. EQUITY INCOME 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Political Contributions Against Against Shareholder ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director W. James Farrell For For Management 1.4 Elect Director H. Laurance Fuller For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott III For For Management 1.9 Elect Director Glenn F. Tilton For For Management 1.10 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Pharmaceutical Price Against Against Shareholder Restraint ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 03, 2011 Meeting Type: Annual Record Date: DEC 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Charles H. Giancarlo as a For For Management Director 3 Reelect Dennis F. Hightower as a For For Management Director 4 Reelect Blythe J. McGarvie as a For For Management Director 5 Reelect Mark Moody-Stuart as a Director For For Management 6 Reelect Pierre Nanterme as a Director For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 10 Authorize the Holding of the 2or For Management at a Location Outside Ireland 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Evan G. Greenberg as Director For For Management 1.2 Elect Leo F. Mullin as Director For For Management 1.3 Elect Olivier Steimer as Director For For Management 1.4 Elect Michael P. Connors as Director For For Management 1.5 Elect Eugene B. Shanks, Jr as Director For For Management 1.6 Elect John A. Krol as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 5.2 Ratify Ratify PricewaterhouseCoopers For For Management LLC as Independent Registered Public Accounting Firm as Auditors 5.3 Ratify BDO AG as Special Auditors For For Management 6 Approve Dividend Distribution from For For Management Legal Reserves 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency None One Year Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Arthur E. Johnson For For Management 1.4 Elect Director Dean R. O'Hare For For Management 1.5 Elect Director James A. Rubright For For Management 1.6 Elect Director John W. Somerhalder II For For Management 1.7 Elect Director Bettina M. Whyte For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: JUN 14, 2011 Meeting Type: Special Record Date: APR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Increase in Size of Board For For Management 3 Adjourn Meeting For For Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 08, 2011 Meeting Type: Annual Record Date: JAN 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. De Geus For For Management 1.2 Elect Director Stephen R. Forrest For For Management 1.3 Elect Director Thomas J. Iannotti For For Management 1.4 Elect Director Susan M. James For For Management 1.5 Elect Director Alexander A. Karsner For For Management 1.6 Elect Director Gerhard H. Parker For For Management 1.7 Elect Director Dennis D. Powell For For Management 1.8 Elect Director Willem P. Roelandts For For Management 1.9 Elect Director James E. Rogers For For Management 1.10 Elect Director Michael R. Splinter For For Management 1.11 Elect Director Robert H. Swan For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect Director James H. Blanchard For For Management 5 Elect Director Jaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director Lynn M. Martin For For Management 9 Elect Director John B. McCoy For For Management 10 Elect Director Joyce M. Roche For For Management 11 Elect Director Matthew K. Rose For For Management 12 Elect Director Laura D Andrea Tyson For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 17 Report on Political Contributions Against Against Shareholder 18 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 19 Provide Right to Act by Written Consent Against Against Shareholder AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 09, 2010 Meeting Type: Annual Record Date: SEP 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Brenneman For For Management 1.2 Elect Director Leslie A. Brun For For Management 1.3 Elect Director Gary C. Butler For For Management 1.4 Elect Director Leon G. Cooperman For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Sharon T. Rowlands For For Management 1.10 Elect Director Enrique T. Salem For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management BELL ALIANT INC. Ticker: BA Security ID: 07786R204 Meeting Date: JUN 14, 2011 Meeting Type: Annual Record Date: APR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George Cope For For Management 1.2 Elect Director Catherine Bennett For For Management 1.3 Elect Director Robert Dexter For For Management 1.4 Elect Director Edward Reevey For For Management 1.5 Elect Director Karen Sheriff For For Management 1.6 Elect Director Andrew Smith For For Management 1.7 Elect Director Louis Tanguay For For Management 1.8 Elect Director Martine Turcotte For For Management 1.9 Elect Director Siim Vanaselja For Withhold Management 1.10 Elect Director David Wells For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive Compensation For For Management Approach BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L. Andreotti For For Management 2 Elect Director L.B. Campbell For For Management 3 Elect Director J.M. Cornelius For For Management 4 Elect Director L.J. Freeh For For Management 5 Elect Director L.H. Glimcher For For Management 6 Elect Director M. Grobstein For For Management 7 Elect Director L. Johansson For For Management 8 Elect Director A.J. Lacy For For Management 9 Elect Director V.L. Sato For For Management 10 Elect Director E. Sigal For For Management 11 Elect Director T.D. West, Jr. For For Management 12 Elect Director R.S. Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 16 Increase Disclosure of Executive Against Against Shareholder Compensation 17 Provide Right to Act by Written Consent Against Against Shareholder 18 Adopt Policy to Restrain Pharmaceutical Against Against Shareholder Price Increases CAPITOL FEDERAL FINANCIAL Ticker: CFFN Security ID: 14057C106 Meeting Date: DEC 15, 2010 Meeting Type: Special Record Date: NOV 09, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Formation of Holding Company For For Management 2 Approve Charitable Donations For For Management 3 Adjourn Meeting For For Management 4 Amend Certificate of Incorporation to For Against Management Limit Ability of Stockholders to Remove Directors 5 Adopt Supermajority Vote Requirement For Against Management for Amendments to Articles of Incorporation 6 Adopt Supermajority Vote Requirement For Against Management for Amendments to Bylaws 7 Limit Voting Rights of Shares For Against Management Beneficially Owned in Excess of 10% of Company's Stock CAPITOL FEDERAL FINANCIAL, INC. Ticker: CFFN Security ID: 14057J101 Meeting Date: FEB 22, 2011 Meeting Type: Annual Record Date: JAN 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey M. Johnson For For Management 1.2 Elect Director Michael T. McCoy For For Management 1.3 Elect Director Marilyn S. Ward For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Auditors For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director L.F. Deily For For Management 2 Elect Director R.E. Denham For For Management 3 Elect Director R.J. Eaton For For Management 4 Elect Director C. Hagel For For Management 5 Elect Director E. Hernandez For For Management 6 Elect Director G.L. Kirkland For For Management 7 Elect Director D.B. Rice For For Management 8 Elect Director K.W. Sharer For For Management 9 Elect Director C.R. Shoemate For For Management 10 Elect Director J.G. Stumpf For For Management 11 Elect Director R.D. Sugar For For Management 12 Elect Director C. Ware For For Management 13 Elect Director J.S. Watson For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Request Director Nominee with Against For Shareholder Environmental Qualifications 18 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Human Rights 19 Include Sustainability as a Performance Against Against Shareholder Measure for Senior Executive Compensation 20 Adopt Guidelines for Country Selection Against For Shareholder 21 Report on Financial Risks of Climate Against Against Shareholder Change 22 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 23 Report on Offshore Oil Wells and Spill Against Against Shareholder Mitigation Measures COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roger A. Cregg For For Management 2 Elect Director T. Kevin DeNicola For For Management 3 Elect Director Alfred A. Piergallini For For Management 4 Elect Director Nina G. Vaca For For Management 5 Ratify Auditors For For Management 6 Approve Executive Incentive Bonus Plan For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency One Year One Year Management COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 20, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Capps For For Management 1.2 Elect Director W. Thomas Grant, Ii For For Management 1.3 Elect Director James B. Hebenstreit For For Management 1.4 Elect Director David W. Kemper For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 16, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burke For For Management 2 Elect Director V.A. Calarco For For Management 3 Elect Director G. Campbell, Jr. For For Management 4 Elect Director G.J. Davis For For Management 5 Elect Director M.j. Del Giudice For For Management 6 Elect Director E.V. Futter For For Management 7 Elect Director J.F. Hennessy III For For Management 8 Elect Director S. Hernandez For For Management 9 Elect Director J.F. Killian For For Management 10 Elect Director E.R. McGrath For For Management 11 Elect Director M.W. Ranger For For Management 12 Elect Director L.F. Sutherland For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Increase Disclosure of Executive Against Against Shareholder Compensation E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard H. Brown For For Management 2 Elect Director Robert A. Brown For For Management 3 Elect Director Bertrand P. Collomb For For Management 4 Elect Director Curtis J. Crawford For For Management 5 Elect Director Alexander M. Cutler For For Management 6 Elect Director Eleuthere I. du Pont For For Management 7 Elect Director Marillyn A. Hewson For For Management 8 Elect Director Lois D. Juliber For For Management 9 Elect Director Ellen J. Kullman For For Management 10 Elect Director William K. Reilly For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 16 Report on Genetically Engineered Seed Against Against Shareholder 17 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 18, 2011 Meeting Type: Annual Record Date: FEB 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director M.L. Eskew For For Management 2 Elect Director A.G. Gilman For For Management 3 Elect Director K.N. Horn For For Management 4 Elect Director J.C. Lechleiter For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Declassify the Board of Directors For For Management 9 Reduce Supermajority Vote Requirement For For Management 10 Approve Executive Incentive Bonus Plan For For Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 01, 2011 Meeting Type: Annual Record Date: NOV 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D.N. Farr For For Management 1.2 Elect Director H. Green For For Management 1.3 Elect Director C.A. Peters For For Management 1.4 Elect Director J.W. Prueher For For Management 1.5 Elect Director R.L. Ridgway For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Approve Stock Option Plan For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 7 Report on Sustainability Against Against Shareholder EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director K.C. Frazier For For Management 1.6 Elect Director W.W. George For For Management 1.7 Elect Director M.C. Nelson For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Require Independent Board Chairman Against For Shareholder 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Report on Environmental Impact of Oil Against For Shareholder Sands Operations in Canada 10 Report on Environmental Impacts of Against For Shareholder Natural Gas Fracturing 11 Report on Energy Technologies Against Against Shareholder Development 12 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 19 Advisory Vote on Say on Pay Frequency One Year One Year Management 20 Provide for Cumulative Voting Against For Shareholder 21 Performance-Based Equity Awards Against For Shareholder 22 Withdraw Stock Options Granted to Against Against Shareholder Executive Officers 23 Report on Climate Change Business Risk Against Against Shareholder 24 Report on Animal Testing and Plans for Against Against Shareholder Reduction GENUINE PARTS COMPANY Ticker: GPC Security ID: 372460105 Meeting Date: APR 18, 2011 Meeting Type: Annual Record Date: FEB 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary B. Bullock For For Management 1.2 Elect Director Jean Douville For For Management 1.3 Elect Director Thomas C. Gallagher For For Management 1.4 Elect Director George C. Guynn For For Management 1.5 Elect Director John R. Holder For For Management 1.6 Elect Director John D. Johns For For Management 1.7 Elect Director Michael M.E. Johns For For Management 1.8 Elect Director J. Hicks Lanier For For Management 1.9 Elect Director Robert C. Loudermilk, For For Management Jr. 1.10 Elect Director Wendy B. Needham For For Management 1.11 Elect Director Jerry W. Nix For For Management 1.12 Elect Director Gary W. Rollins For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 31, 2010 Meeting Type: Annual Record Date: JUN 02, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William R. Johnson For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Leonard S. Coleman For For Management 4 Elect Director John G. Drosdick For For Management 5 Elect Director Edith E. Holiday For For Management 6 Elect Director Candace Kendle For For Management 7 Elect Director Dean R. O'Hare For For Management 8 Elect Director Nelson Peltz For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Lynn C. Swann For For Management 11 Elect Director Thomas J. Usher For For Management 12 Elect Director Michael F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Provide Right to Act by Written Consent Against For Shareholder HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: J22302111 Meeting Date: JUN 23, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 15 2 Amend Articles To Authorize Public For For Management Announcements in Electronic Format - Authorize Internet Disclosure of Shareholder Meeting Materials - Decrease Maximum Board Size - Abolish Annual Bonus Payment for Statutory Auditors 3.1 Elect Director Kondo, Koichi For For Management 3.2 Elect Director Ito, Takanobu For For Management 3.3 Elect Director Hamada, Akio For For Management 3.4 Elect Director Oyama, Tatsuhiro For For Management 3.5 Elect Director Ike, Fumihiko For For Management 3.6 Elect Director Kawanabe, Tomohiko For For Management 3.7 Elect Director Hogen, Kensaku For For Management 3.8 Elect Director Kuroyanagi, Nobuo For For Management 3.9 Elect Director Fukui, Takeo For For Management 3.10 Elect Director Yamada, Takuji For For Management 3.11 Elect Director Yoshida, Masahiro For For Management 3.12 Elect Director Yamamoto, Yoshiharu For For Management 4.1 Appoint Statutory Auditor Abe, Hirotake For For Management 4.2 Appoint Statutory Auditor Iwashita, For Against Management Tomochika 5 Approve Annual Bonus Payment to For For Management Directors and Statutory Auditors 6 Approve Adjustment to Aggregate For For Management Compensation Ceilings for Directors and Statutory Auditors HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 19, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ronald E. Hermance, Jr. For For Management 2 Elect Director William G. Bardel For For Management 3 Elect Director Scott A. Belair For For Management 4 Elect Director Cornelius E. Golding For For Management 5 Ratify Auditors For For Management 6 Approve Omnibus Stock Plan For Against Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Declassify the Board of Directors Against For Shareholder INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Susan L. Decker For For Management 3 Elect Director John J. Donahoe For For Management 4 Elect Director Reed E. Hundt For For Management 5 Elect Director Paul S. Otellini For For Management 6 Elect Director James D. Plummer For For Management 7 Elect Director David S. Pottruck For For Management 8 Elect Director Jane E. Shaw For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Qualified Employee Stock Purchase For For Management Plan 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency None One Year Management JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.L. Davis For For Management 4 Elect Director Michael M.e. Johns For For Management 5 Elect Director Susan L. Lindquist For For Management 6 Elect Director Anne M. Mulcahy For For Management 7 Elect Director Leo F. Mullin For For Management 8 Elect Director William D. Perez For For Management 9 Elect Director Charles Prince For For Management 10 Elect Director David Satcher For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Adopt Policy to Restrain Pharmaceutical Against Against Shareholder Price Increases 16 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Applicant's Health Status 17 Adopt Animal-Free Training Methods Against Against Shareholder KELLOGG COMPANY Ticker: K Security ID: 487836108 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Bryant For For Management 1.2 Elect Director Rogelio Rebolledo For For Management 1.3 Elect Director Sterling Speirn For For Management 1.4 Elect Director John Zabriskie For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Require a Majority Vote for the Against Against Shareholder Election of Directors KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director John F. Bergstrom For For Management 3 Elect Director Abelardo E. Bru For For Management 4 Elect Director Robert W. Decherd For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Mae C. Jemison For For Management 7 Elect Director James M. Jenness For For Management 8 Elect Director Nancy J. Karch For For Management 9 Elect Director Ian C. Read For For Management 10 Elect Director Linda Johnson Rice For For Management 11 Elect Director Marc J. Shapiro For For Management 12 Elect Director G. Craig Sullivan For For Management 13 Ratify Auditors For For Management 14 Approve Non-Employee Director Omnibus For For Management Stock Plan 15 Approve Omnibus Stock Plan For Against Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zachary W. Carter For For Management 2 Elect Director Brian Duperreault For For Management 3 Elect Director Oscar Fanjul For For Management 4 Elect Director H. Edward Hanway For For Management 5 Elect Director Lang of Monkton For For Management 6 Elect Director Steven A. Mills For For Management 7 Elect Director Bruce P. Nolop For For Management 8 Elect Director Marc D. Oken For For Management 9 Elect Director Morton O. Schapiro For For Management 10 Elect Director Adele Simmons For For Management 11 Elect Director Lloyd M. Yates For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Provide Right to Act by Written Consent Against Against Shareholder MATTEL, INC. Ticker: MAT Security ID: 577081102 Meeting Date: MAY 13, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael J. Dolan For For Management 2 Elect Director Robert A. Eckert For For Management 3 Elect Director Frances D. Fergusson For For Management 4 Elect Director Tully M. Friedman For For Management 5 Elect Director Dominic Ng For For Management 6 Elect Director Vasant M. Prabhu For For Management 7 Elect Director Andrea L. Rich For For Management 8 Elect Director Dean A. Scarborough For For Management 9 Elect Director Christopher A. Sinclair For For Management 10 Elect Director G. Craig Sullivan For For Management 11 Elect Director Kathy Brittain White For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Call Special Meeting For Against Management 15 Ratify Auditors For For Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 24, 2011 Meeting Type: Annual Record Date: MAR 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Richard T. Clark For For Management 4 Elect Director Kenneth C. Frazier For For Management 5 Elect Director Thomas H. Glocer For For Management 6 Elect Director Steven F. Goldstone For For Management 7 Elect Director William B. Harrison. Jr. For For Management 8 Elect Director Harry R. Jacobson For For Management 9 Elect Director William N. Kelley For For Management 10 Elect Director C. Robert Kidder For For Management 11 Elect Director Rochelle B. Lazarus For For Management 12 Elect Director Carlos E. Represas For For Management 13 Elect Director Patricia F. Russo For For Management 14 Elect Director Thomas E. Shenk For For Management 15 Elect Director Anne M. Tatlock For For Management 16 Elect Director Craig B. Thompson For For Management 17 Elect Director Wendell P. Weeks For For Management 18 Elect Director Peter C. Wendell For For Management 19 Ratify Auditors For For Management 20 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 21 Advisory Vote on Say on Pay Frequency Three Three Years Management Years NICOR INC. Ticker: GAS Security ID: 654086107 Meeting Date: JUN 14, 2011 Meeting Type: Annual Record Date: APR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director R. M. Beavers, Jr. For For Management 1.2 Elect Director B. P. Bickner For For Management 1.3 Elect Director J. H. Birdsall, III For For Management 1.4 Elect Director N. R. Bobins For For Management 1.5 Elect Director B. J. Gaines For For Management 1.6 Elect Director R. A. Jean For For Management 1.7 Elect Director D. J. Keller For For Management 1.8 Elect Director R. E. Martin For For Management 1.9 Elect Director G. R. Nelson For For Management 1.10 Elect Director A. J. Olivera For For Management 1.11 Elect Director J. Rau For For Management 1.12 Elect Director J. C. Staley For For Management 1.13 Elect Director R. M. Strobel For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management NICOR INC. Ticker: GAS Security ID: 654086107 Meeting Date: JUN 14, 2011 Meeting Type: Special Record Date: APR 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: MAR 04, 2011 Meeting Type: Special Record Date: JAN 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Increase Authorized Common Stock For For Management 3 Fix Number of Trustees at Fourteen For Against Management 4 Adjourn Meeting For For Management NORTHEAST UTILITIES Ticker: NU Security ID: 664397106 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard H. Booth For For Management 1.2 Elect Director John S. Clarkeson For For Management 1.3 Elect Director Cotton M. Cleveland For For Management 1.4 Elect Director Sanford Cloud, Jr. For For Management 1.5 Elect Director John G. Graham For For Management 1.6 Elect Director Elizabeth T. Kennan For For Management 1.7 Elect Director Kenneth R. Leibler For For Management 1.8 Elect Director Robert E. Patricelli For For Management 1.9 Elect Director Charles W. Shivery For For Management 1.10 Elect Director John F. Swope For For Management 1.11 Elect Director Dennis R. Wraase For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 19, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Robert C. McCormack For For Management 1.7 Elect Director Edward J. Mooney For For Management 1.8 Elect Director John W. Rowe For For Management 1.9 Elect DirectorMartin P. Slark For For Management 1.10 Elect Director David H.B. Smith, Jr. For For Management 1.11 Elect Director Enrique J. Sosa For For Management 1.12 Elect Director Charles A. Tribbett, III For For Management 1.13 Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Kevin W. Sharer For For Management 12 Ratify Auditors For For Management 13 Approve Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against Against Shareholder PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 13, 2010 Meeting Type: Annual Record Date: AUG 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director B. Thomas Golisano For For Management 2 Elect Director David J. S. Flaschen For For Management 3 Elect Director Grant M. Inman For For Management 4 Elect Director Pamela A. Joseph For For Management 5 Elect Director Joseph M. Tucci For For Management 6 Elect Director Joseph M. Velli For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John P. Barnes For For Management 1.2 Elect Director Collin P. Baron For For Management 1.3 Elect Director Richard M. Hoyt For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director W. Don Cornwell For For Management 5 Elect Director Frances D. Fergusson For For Management 6 Elect Director William H. Gray III For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Two Years Two Years Management 17 Publish Political Contributions Against Against Shareholder 18 Report on Public Policy Advocacy Against Against Shareholder Process 19 Adopt Policy to Restrain Pharmaceutical Against Against Shareholder Price Increases 20 Provide Right to Act by Written Consent Against Against Shareholder 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 22 Report on Animal Testing and Plans for Against Against Shareholder Reduction PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director Lewis Chew For For Management 3 Elect Director C. Lee Cox For For Management 4 Elect Director Peter A. Darbee For For Management 5 Elect Director Maryellen C. Herringer For For Management 6 Elect Director Roger H. Kimmel For For Management 7 Elect Director Richard A. Meserve For For Management 8 Elect Director Forrest E. Miller For For Management 9 Elect Director Rosendo G. Parra For For Management 10 Elect Director Barbara L. Rambo For For Management 11 Elect Director Barry Lawson Williams For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Require Independent Board Chairman Against Against Shareholder 16 Formulate EEO Policy That Does Not Against Against Shareholder Include Sexual Orientation PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 09, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney C. Adkins For For Management 2 Elect Director Murray D. Martin For For Management 3 Elect Director Michael I. Roth For For Management 4 Elect Director Robert E. Weissman For For Management 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement For For Management for Removing Directors 7 Reduce Supermajority Vote Requirement For For Management for Certain Business Combinations 8 Reduce Supermajority Vote Requirement For For Management for Amendments to the Certificate 9 Reduce Supermajority Vote Requirement For For Management for Amendments to the By-laws 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Amend Executive Incentive Bonus Plan For For Management 13 Amend Omnibus Stock Plan For For Management PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director David A. Dietzler For For Management 1.4 Elect Director Kirby A. Dyess For For Management 1.5 Elect Director Peggy Y. Fowler For For Management 1.6 Elect Director Mark B. Ganz For For Management 1.7 Elect Director Corbin A. McNeill, Jr. For For Management 1.8 Elect Director Neil J. Nelson For For Management 1.9 Elect Director M. Lee Pelton For For Management 1.10 Elect Director James J. Piro For For Management 1.11 Elect Director Robert T.F. Reid For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management 5 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations POTLATCH CORPORATION Ticker: PCH Security ID: 737630103 Meeting Date: MAY 02, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerome C. Knoll For For Management 2 Elect Director John S. Moody For For Management 3 Elect Director Lawrence S. Peiros For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For Against Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency Three Three Years Management Years QWEST COMMUNICATIONS INTERNATIONAL INC. Ticker: Q Security ID: 749121109 Meeting Date: AUG 24, 2010 Meeting Type: Special Record Date: JUL 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: APR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Vernon E. Clark For For Management 2 Elect Director John M. Deutch For For Management 3 Elect Director Stephen J. Hadley For For Management 4 Elect Director Frederic M. Poses For For Management 5 Elect Director Michael C. Ruettgers For For Management 6 Elect Director Ronald L. Skates For For Management 7 Elect Director William R. Spivey For For Management 8 Elect Director Linda G. Stuntz For Against Management 9 Elect Director William H. Swanson For For Management 10 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Provide Right to Act by Written Consent Against Against Shareholder 14 Stock Retention/Holding Period Against Against Shareholder 15 Report on Lobbying Contributions and Against Against Shareholder Expenses 16 Submit SERP to Shareholder Vote Against For Shareholder REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Crownover For For Management 2 Elect Director John W. Croghan For For Management 3 Elect Director William J. Flynn For For Management 4 Elect Director Michael Larson For For Management 5 Elect Director Nolan Lehmann For For Management 6 Elect Director W. Lee Nutter For For Management 7 Elect Director Ramon A. Rodriguez For For Management 8 Elect Director Donald W. Slager For For Management 9 Elect Director Allan C. Sorensen For For Management 10 Elect Director John M. Trani For For Management 11 Elect Director Michael W. Wickham For For Management 12 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 14 Amend Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Adopt a Policy in which the Company Against For Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For Against Management 2 Elect Director Robert D. Beyer For Against Management 3 Elect Director W. James Farrell For Against Management 4 Elect Director Jack M. Greenberg For Against Management 5 Elect Director Ronald T. Lemay For Against Management 6 Elect Director Andrea Redmond For Against Management 7 Elect Director H. John Riley, Jr. For Against Management 8 Elect Director Joshua I. Smith For Against Management 9 Elect Director Judith A. Sprieser For Against Management 10 Elect Director Mary Alice Taylor For Against Management 11 Elect Director Thomas J. Wilson For Against Management 12 Ratify Auditors For For Management 13 Provide Right to Call Special Meeting For For Management 14 Adopt the Jurisdiction of Incorporation For For Management as the Exclusive Forum for Certain Disputes 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 17 Provide Right to Act by Written Consent Against Against Shareholder 18 Report on Political Contributions Against Against Shareholder THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Lawrence W. Kellner For For Management 6 Elect Director Martin G. McGuinn For For Management 7 Elect Director Lawrence M. Small For For Management 8 Elect Director Jess Soderberg For For Management 9 Elect Director Daniel E. Somers For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency Three Three Years Management Years THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 17, 2010 Meeting Type: Annual Record Date: SEP 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel Boggan, Jr. For For Management 2 Elect Director Richard H. Carmona For For Management 3 Elect Director Tully M. Friedman For For Management 4 Elect Director George J. Harad For For Management 5 Elect Director Donald R. Knauss For For Management 6 Elect Director Robert W. Matschullat For For Management 7 Elect Director Gary G. Michael For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jan L. Murley For For Management 10 Elect Director Pamela Thomas-Graham For For Management 11 Elect Director Carolyn M. Ticknor For For Management 12 Ratify Auditors For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Amend Executive Incentive Bonus Plan For For Management 15 Require Independent Board Chairman Against Against Shareholder THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: JUN 02, 2011 Meeting Type: Annual Record Date: APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Act by Written Consent For Against Management 15 Restore or Provide for Cumulative Against For Shareholder Voting 16 Amend Articles/Bylaws/Charter Call Against Against Shareholder Special Meetings 17 Prepare Employment Diversity Report Against Against Shareholder 18 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 12, 2010 Meeting Type: Annual Record Date: AUG 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Rajat K. Gupta For For Management 5 Elect Director Robert A. Mcdonald For For Management 6 Elect Director W. James Mcnerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Mary A. Wilderotter For For Management 9 Elect Director Patricia A. Woertz For For Management 10 Elect Director Ernesto Zedillo For For Management 11 Ratify Auditors For For Management 12 Provide for Cumulative Voting Against For Shareholder TOTAL SA Ticker: FP Security ID: F92124100 Meeting Date: MAY 13, 2011 Meeting Type: Annual/Special Record Date: MAY 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Reelect Patricia Barbizet as Director For For Management 7 Reelect Paul Desmarais Jr. as Director For For Management 8 Reelect Claude Mandil as Director For For Management 9 Elect Marie-Christine Coisne as For For Management Director 10 Elect Barbara Kux as Director For For Management 11 Authorize up to 0.8 Percent of Issued For For Management Capital for Use in Restricted Stock Plan
